Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to the Applicant’s communication filed on 10/07/2021 and 11/01/2021.
Claims 1-11 and 14-16 are cancelled the applicant.
Claims 12-13 are independent and remain pending in the application. 
The rejection under Double Patenting has been withdrawn since the related application has been amended and do not apply anymore.
Examiner’s Amendment/comments 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email with SUreshchandra B. Patel (Applicant and Inventor) on 10/29/2021.
	The application has been amended as follows: Claims sets dated 05/21/2021 are amended as: claims 1-11 and 14-16 are cancelled by the applicant and claims 12-13 are amended as attached herewith and also electronically filed in the system (EFS) as the supplement amendment dated 11/01/2021.
Allowable Subject Matter
Claims 12-13 are allowable over the prior art of record.
Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
Patel, (U.S. PGPub No. 2007/0203658 A1) discloses load flow calculations for controlling voltages and power flow in a power network and Chiang, et al. (U.S. Patent No. 5734586 A) discloses a system for achieving optimal, steady state by the use of a loss formula, a voltage formula and a line-flow formula and Schmid, et al. (U.S. PGPub No. 2012/0271479 A1) discloses a system for improving the performance of a power distribution network and Deaver, et al. (U.S. PGPub No. 2012/0022713 A1) discloses power flow analysis and process electrical power distribution system data in real time to calculate load, current, voltage, losses, fault current and other data,  
none of these references taken either alone or in combination with the prior art of record disclose a power system of forming and solving said loadflow computation model of the power network referred to as a sparse inverse of complex coefficient matrix [C] as [C]-1 called a sparse-matrix [Z], based Patel Loadflow - (SCIPL or SZPL) characterized by plurality of equations, including:
Claim 12 (obtaining on-line or simulated data, via an input port into a random access memory (RAM) of a computer using its processor, of open/close status of all switches and circuit breakers in the power network, and reading data, via the input port into the RAM of the computer using its processor, of operating limits of components of the power network including maximum Voltage x Ampere (VA or MVA) carrying capability limits of transmission lines, transformers, and PV-node, a generator-node where Real-Power-P and Voltage- Magnitude-V are specified/set, maximum and minimum reactive power generation capability limits of generators, transformers tap position limits, and water/steam/gas inlet limits of turbines driving generators or stated alternatively in a single statement as reading operating limits of components of the power network, 
obtaining on-line readings, via the input port into the RAM of the computer using its processor, of specified/set Real-Power-P and Reactive-Power-Q at PQ-nodes, Real-Power-P and voltage-magnitude-V at PV-nodes, voltage magnitude and angle at a slack node, and transformer turns ratios, wherein said on-line readings are the controlled variables or parameters, 
performing loadflow computation, using the computer comprising the processor, the RAM, and the inputs and outputs, by forming and solving the loadflow computation model of the power network to calculate, complex voltages or their real and imaginary components or voltage magnitudes and voltage angles at the nodes of the power network providing for calculation of power flow through components of the power network, and to calculate reactive power generations at the PV-nodes and the slack node, real power generation at the slack node and tap-position indications of tap-changing transformers in dependence of the said obtained on-line readings of specified/set values of the controlled variables or parameters, 
evaluating results of said loadflow computation, using the processor of the computer, for any over loaded components and for under or over voltage at any of the nodes of the power network by comparing with data of operational limits of the components and the variables or parameters of the power network, stored and available in the RAM of the computer, 
correcting one or more controlled variables or parameters, using the processor of the computer, and repeating the performing loadflow computation, evaluating, and correcting steps until evaluating step finds no over loaded components and no under or over voltages in the power network, and 
affecting a change in power flow through components of the power network and voltage magnitudes and angles at the nodes of the power network by actually implementing the finally obtained values of controlled variables or parameters after evaluating step finds a good power system or stated alternatively the power network without any overloaded components and under or over voltages, using the computer and digital to analog converters whose inputs are connected to output ports of the computer and outputs are connected to electromagnetic field controllers (exciters) of PV-node generators, transformer tap position controllers, and steam/water/gas inlet controllers of turbines driving the generators.);   
in combination with the remaining elements and features of the claimed invention. Dependent claim 13 is also persuasive as dependent on the claim 12.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Md Azad/
Primary Examiner, Art Unit 2119